Citation Nr: 9926952	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  99-13 594	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

In an August 1996 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  The veteran 
subsequently appealed the Board's August 1996 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In a January 1998 order, 
the Court granted a joint motion to remand the matter to the 
Board and vacated the August 1996 Board decision.

In June 1998, the Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disorder to 
the Regional Office (RO) for additional development.  In an 
April 1999 rating decision, the RO granted service connection 
for paranoid schizophrenia, evaluated as 100 percent 
disabling effective January 31, 1992.  

The matter of payment of attorney fees related to the above 
described matter is currently before the Board.  The 
veteran's former attorney (who for the sake of convenience 
will be referred to herein as "the attorney") and the 
veteran have submitted statements, which will be discussed 
below.


FINDINGS OF FACT

1.  In an August 1996 decision, the Board denied entitlement 
to service connection for an acquired psychiatric disorder.

2.  In March 1997, the veteran retained the services of the 
attorney to provide legal services with respect to his claim.  
Pursuant to a written agreement signed by the veteran in 
March 1997, the attorney agreed to provide legal services on 
a contingency basis of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney, based 
upon the favorable resolution of the veteran's claim.  

3.  The attorney provided legal services with respect to the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, which had been denied by the 
Board in its August 1996 decision.

4.  In January 1998, the Court vacated the Board's August 
1996 decision and remanded the veteran's claim to the Board.  
In June 1998, the Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disorder to 
the RO for a VA examination and additional development of the 
record.

5.  In a July 1998 letter, the attorney informed the RO that 
he was withdrawing as the veteran's representative.

6.  In an April 1999 rating decision, the RO granted service 
connection for paranoid schizophrenia evaluated as 100 
percent disabling effective January 31, 1992.  The award 
resulted in past-due benefits payable to the veteran.  

7.  The legal services performed by the attorney do not 
warrant more than $15,754.01 in attorney fees.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 
C.F.R. § 20.609 (1998).  

2.  Attorney fees in the amount of $15,754.01 are payable 
from past-due benefits for the period of April 9, 1992 to 
February 11, 1999, resulting from the grant of service 
connection for paranoid schizophrenia and an assignment of a 
100 percent disability evaluation from January 31, 1992.  38 
U.S.C.A. § 5904(d) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in a September 1992 
rating decision, the RO determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for paranoid schizophrenia 
with paranoid personality disorder.  The veteran filed a 
timely notice of disagreement with that decision in October 
1992.  A timely substantive appeal was filed in January 1993.  
In a May 1993 rating decision, the RO denied entitlement to 
service connection for a nervous disorder and noted that 
service connection for a nervous disorder had been previously 
disallowed.  

In a May 1995 decision, the Board remanded the issue of 
entitlement to service connection for a psychiatric disorder 
to the RO for a VA psychiatric examination and additional 
development of the record.  In an April 1996 rating decision, 
the RO, in pertinent part, denied service connection for a 
psychiatric disorder, including schizophrenia.  In an August 
8, 1996 decision, the Board denied entitlement to service 
connection for an acquired psychiatric disorder.  The veteran 
subsequently appealed that decision to the Court.  

Of record is a copy of a document entitled "Attorney-Client 
Fee Contract" which was signed by the veteran on March 25, 
1997 and was also signed by the attorney.  Also of record is 
a VA form 22a, Appointment of Attorney or Agent as Claimant's 
representative, signed by the veteran on March 25, 1997, and 
also was signed by the attorney.  In a March 1997 letter, the 
attorney submitted a Privacy Act Waiver and request for a 
copy of the veteran's claims folder to the RO.  This, too, 
was signed by the veteran on March 25, 1997.  The attorney 
filed a Notice of Appearance with the Court in April 1997 and 
served a copy of the notice upon the General Counsel of VA as 
well as the Board.  

The Board received a copy of the fee agreement between the 
veteran and the attorney on April 25, 1997 along with the 
attorney's Notice of Appearance.  The Notice of Appearance 
referenced the veteran's VA claims file number.  Pursuant to 
the written agreement signed by the veteran in March 1997, 
the veteran retained the attorney to provide legal services 
on a contingency basis of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney.

In December 1997, the attorney and the General Counsel of VA 
filed a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested the Court to issue an 
order vacating the Board's August 1996 decision and remand 
the matter to the Board for further development.  In a 
January 15, 1998 decision, the Court vacated the August 1996 
Board decision and remanded the matter to the Board.  In a 
June 1998 decision, the Board remanded the issue of 
entitlement to service connection for an acquired psychiatric 
disorder to the RO for a VA examination and additional 
development of the record.  

In a July 1998 letter, the attorney notified the RO that he 
was withdrawing as the veteran's representative.  

In an April 1999 rating decision, the RO granted service 
connection for paranoid schizophrenia, evaluated as 100 
percent disabling, effective January 31, 1992.  

In a June 1999 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from February 1, 
1992.  It was noted that his past-due benefits had been 
calculated as $153,852.00.  It was also noted that the 
maximum attorney fee payable, 20 percent of past-due 
benefits, computed as $30,770.40, had been withheld pending a 
determination by the Board of eligibility for the payment of 
attorney fees from such past-due benefits.  

In a letter received by the Board in July 1999, the veteran 
stated that he did not have an attorney in this matter and 
requested that the 20 percent of past-due benefits withheld 
by the RO be returned to him.  The Board forwarded a copy of 
the veteran's July 1999 letter to the attorney in a letter 
dated July 30, 1999.  The Board informed the attorney that he 
should send any response to the veteran's letter to the Board 
within 30 days.  

In an August 6, 1999 letter to the Board, the attorney stated 
that he did represent the veteran through proceedings before 
the Court and up until about August 1998.  The attorney also 
stated that he did not know what work was done on the 
veteran's claim after his withdrawal of representation.  The 
attorney noted that any amount of attorney fees due would be 
subject to a reduction of $7,323.79, which was the amount 
paid to the attorney under the Equal Access to Justice Act 
(hereinafter EAJA) for work done before the Court.  The 
attorney further stated that he was probably not due the 
entire 20 percent of past-due benefits since he did not 
represent the veteran for the entire pendency of his appeal.  
The attorney contended that he was entitled to 75 percent of 
the aforementioned withheld fees, which he calculated as 
$23,077.80 (.75 x $30770.40 = $23,077.80), minus the EAJA 
payment already received for a total amount of $15,754.01 
($23,077.80 - $7323.79 = $15,754.01).  The attorney suggested 
that this amount was reasonable in light of the difficulty of 
proving service connection in this case, the high maintenance 
nature of the attorney-client relationship, the difficulty in 
obtaining personal and public records, the level of knowledge 
of VA procedures, the level of knowledge of psychiatric 
terminology, and the length of the case.  The attorney 
certified that a copy of the letter had been mailed to the 
veteran.

In another letter, which also was dated on August 6. 1999 , 
the attorney stated:  "I have been contacted by a person 
acting on behalf of the veteran who informs me that the 
veteran agrees to the fee mentioned in my August 6, 1999 
letter, . . . $15,754.01." 

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VAOGCPREC. 18-92, 57 
Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) (1998).

Analysis

1.  Validity of the fee agreement

In this matter, the Board's August 8, 1996 decision addressed 
the issue of entitlement to service connection for an 
acquired psychiatric disorder.  The notice of disagreement 
which preceded the Board's decision was received by the RO 
after November 18, 1988.

The attorney was retained in March 1997, not later than one 
year following the date of the Board's promulgation of the 
underlying decision.  Thereafter, the attorney continued to 
represent the veteran in his appeal up until his withdrawal 
in July 1998.  The attorney's legal services preceded the 
effectuating rating decision.  

The Board recognizes the attorney did not represent the 
veteran at the time of the April 1999 rating decision, which 
granted service connection for paranoid schizophrenia and 
awarded past-due benefits.  However, in a precedent opinion, 
the VA's Office of General Counsel noted that current 
representation was not a statutory or regulatory prerequisite 
to VA's payment of attorney fees from past-due benefits.  See 
38 U.S.C.A. § 5904(c) and (d) (West 1991); 38 C.F.R. 
§ 20.609(e) (1998).  The General Counsel concluded that the 
fact that an attorney no longer represents a veteran does not 
bar VA from directly paying fees from past-due benefits to 
the attorney, provided all other statutory and regulatory 
requirements for payment of fees, as well as other terms of 
the fee agreement, are met.  See VAOGCPREC. 22-95 (1995).  
Therefore, the criteria under which attorney fees may be 
charged have been met.  

2.  Entitlement to payment out of past-due benefits

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant; (3) the award of past-due benefits results in a 
cash payment to a claimant from which the fee may be 
deducted; and (4) the veteran and an attorney have entered 
into a fee agreement providing that payment for the services 
of the attorney will be made directly to the attorney by VA 
out of any past-due benefits awarded as a result of his 
successful appeal to the Board or an appellate court, or as a 
result of a reopened claim before VA following a prior final 
denial of such benefits by the Board or an appellate court.  
38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement was signed by the veteran in 
March 1997, and by the terms of the agreement, the payment of 
the fee was contingent on whether or not the claim was 
resolved successfully.  Additionally, the requirement that an 
award of past-due benefits resulting in a cash payment to the 
claimant from which the attorney fee may be deducted has been 
met, since the April 1999 rating decision established the 
grant of service connection for paranoid schizophrenia 
evaluated as 100 percent disabling effective January 31, 
1992.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that a copy of 
the March 1997 contingency fee agreement was furnished to the 
Board within 30 days.  Additionally, the Notice of Appearance 
received with the fee agreement contained the veteran's VA 
claims file number.  The attorney notified the RO of his 
representation of the veteran in March 1997.  Based upon 
these facts, the Board finds that the attorney was in 
substantial compliance with the provisions of 38 C.F.R. 
§ 20.609(g) and (h).  

The Board must also determine whether the fee agreement 
provided for the payment of the services directly to the 
attorney by VA.  As noted above, stated plainly within the 
context of the attorney fee agreement is a proviso that any 
contingent fees are to be paid by VA directly to the attorney 
from any past due benefits awarded on the basis of the 
veteran's claim.  Thus, the Board concludes that the fee 
agreement provided for a total fee payable to the attorney 
that did not exceed 20 percent of past-due benefits awarded 
on the basis of the claim, in compliance with the provisions 
of 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h). 

Based upon the April 1999 RO decision, the effective date of 
the grant of a compensable evaluation for paranoid 
schizophrenia is January 31, 1992.  In light of this, the 
inclusive dates for the purpose of entitlement to attorney 
fees based on the veteran's receipt of compensable 
evaluations for paranoid schizophrenia are January 31, 1992 
to April 19, 1999 (the date of the rating decision granting 
the benefit).  

3.  Reasonableness of the fee

The agreement provided that the attorney's services were to 
be rendered on a contingent basis of 20 percent of past-due 
benefits awarded.  A fee that does not exceed 20 percent of 
past-due benefits is presumed to be reasonable.  38 C.F.R. 
§ 20.609(f).  However, the attorney withdrew his 
representation of this veteran as early as July of 1998.  
Thus, the Board must now consider the amount of attorney fees 
to which the attorney is entitled.  

Factors to be considered in determining whether fees are 
reasonable include the extent and type of services the 
representative performed; the complexity of the case; the 
level of skill and competence required of the representative 
in giving the services; the amount of time the representative 
spent on the case; the results the representative achieved, 
including the amount of benefit recovered; the level of 
review to which the claim was taken and the level of review 
at which the representative was retained; rates charged by 
other representatives for similar services; and whether and 
to what extent the payment of fees is contingent upon the 
results achieved.  

The veteran at one time contended that the entire 20 percent 
of past-due benefits withheld by the RO should be returned to 
him because he was not represented by an attorney.  However, 
a review of the record clearly indicates that in March 1997, 
the veteran entered into a fee agreement with the attorney 
for legal representation before the Court, VA, and the Board 
regarding his claim of entitlement to service connection for 
a psychiatric disorder.  The record further reflects that the 
attorney did represent the veteran before the Court and BVA 
up until at least July 1998.  Thus, the Board concludes the 
veteran was represented by the attorney up from March 1997 
until at least July 1998.  

The attorney contends that he is entitled to a reasonable fee 
of $15,754.01, which is 75 percent of 20 percent of the 
awarded past-due benefits, minus the EAJA fee paid by the 
Court.  The attorney submitted this figure was reasonable in 
light of the difficulty of proving service connection in this 
case, the high maintenance nature of the attorney-client 
relationship, the difficulty in obtaining personal and public 
records, the level of knowledge of VA procedures, the level 
of knowledge of psychiatric terminology, and the length of 
the case.  

Following a review of the record in this action, the Board 
concludes this was a complex case and the level of skill and 
competence needed to properly represent a veteran in a case 
such as this would be high.  The Board further concludes that 
the attorney's efforts contributed to a great degree to 
obtaining a favorable result for the veteran.  The record 
reflects the attorney and the General Counsel for VA filed a 
Joint Motion for Remand with the Court, specifically noting a 
June 20, 1979 medical record which was not taken into account 
by prior VA examiners.  Additionally, the attorney informed 
the RO of subsequent treatment received by the veteran since 
February 1996.  The Board further assumes that the attorney 
engaged in discussions with representatives of the Secretary 
of Veterans Affairs concerning the joint motion for remand 
and otherwise zealously represented the veteran before the 
Court.

The Board wishes to make it absolutely clear that it has no 
direct knowledge of, or involvement in, the attorney-client 
relationship and makes no findings concerning that aspect of 
the attorney's contentions.

The Board has also looked into the efforts which may have 
been made by the veteran in his own behalf or by other 
representatives on the veteran's behalf in effectuating the 
ultimate favorable outcome with respect to the veteran's 
claim. Although the veteran was represented by a service 
organization at the time of the unfavorable August 1996 Board 
decision, there appears to have been little or no action 
taken on the veteran's behalf by any other representative 
before the Court, the Board or the RO at any time thereafter, 
including after the attorney ceased to represent the veteran 
in July 1998.  In addition, the record contains little if any 
evidence that the veteran himself contributed in any 
substantive manner to the favorable final resolution of his 
claim.  In essence, the award of service connection for 
schizophrenia by the RO may be traced back through the 
Board's June 1998 remand to the January 1998 joint motion for 
remand.  The attorney represented the veteran both before the 
Board in June 1998 and before the Court in January 1998 and 
was thus significantly responsible for the favorable outcome 
which was ultimately obtained by the veteran.

The Board notes that in his most recent communication, the 
attorney has represented that he and the veteran are in 
agreement as to the amount of a fee, namely $15,754.01.  
Although this represents a departure from the veteran's 
previous position, the Board has no reason to doubt that such 
an agreement was reached between the veteran and the 
attorney.  Accordingly, the Board accepts the amount of 
$15,754.01 as a reasonable attorney fee per the agreement of 
the veteran and the attorney. 

Thus, for the reasons and bases expressed above the Board 
finds that a fee in the amount of $15,754.01 is reasonable 
for the services rendered by the attorney in this case and 
directs that he be paid that amount out of past due benefits.  


ORDER

Eligibility for the direct payment by VA of attorney fees 
resulting from the grant of service connection for paranoid 
schizophrenia and assignment of a compensable evaluation for 
the period from January 31, 1992 to April 19, 1999 is 
established.  The attorney should be paid a fee of $15,754.01 
out of past due benefits.




________________________________
	Barry F. Bohan
Member, Board of Veterans' Appeals


 

  Notwithstanding its date, this letter appears to have been written some time after August 6, 1999.  The letter 
was characterized by the attorney as a "follow up" to his August 6, 1999 letter.  The first letter dated August 
6, 1999 was received at the Board on August 11, 1999 but the second letter dated August 6, 1999 was not 
received at the Board until August 26, 1999.
  The Board notes that the amount of $15,754.01, according to the attorney, takes into consideration a 
proposed offset of EAJA fees in the amount of $7,323.79.  However, the relationship between fees awarded 
pursuant to 38 U.S.C.A. § 5904 and those awarded pursuant to EAJA has been addressed by VA's General 
Counsel in VAOGCPREC 12-97, 62 Fed. Reg. 37952 (July 15, 1997).  In VAOGCPREC 12-97, the General 
Counsel concluded there was no authority for the Board to take any action such as offsetting the amount of 
EAJA fees.  The Board notes that it is bound by the General Counsel opinion.  See 38 U.S.C.A. § 7104(c) 
(West 1991).  In light of the above, the Board does not have the authority to offset the amount of EAJA fees 
from past-due benefits withheld.  The Board accordingly wishes to make it clear that EAJA fees play no part 
in the Board's decision.


